In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00212-CR
        ______________________________


        ALFONSO JACKSON, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0518022




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

        Alfonso Jackson, Jr., attempts to appeal the revocation of his community supervision for the

underlying offense of possession of marihuana of more than four ounces but less than five pounds.

Jackson's sentence was imposed July 16, 2008. His notice of appeal was filed October 20, 2008.

We received the clerk's record November 24, 2008. The issue before us is whether Jackson timely

filed his notice of appeal. We conclude that he did not and dismiss the attempted appeal for want

of jurisdiction.

        A timely notice of appeal is necessary to invoke this Court's jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) prescribes the time period in which a notice

of appeal must be filed by a defendant in order to perfect appeal in a criminal case. A defendant's

notice of appeal is timely if filed within thirty days after the day sentence is imposed or suspended

in open court, or within ninety days after sentencing if the defendant timely files a motion for new

trial. TEX . R. APP . P. 26.2(a); Olivo, 918 S.W.2d at 522. The record does not contain any motion

for new trial. The last date Jackson could timely file his notice of appeal was August 15, 2008, thirty

days after the day the sentence was imposed in open court. See TEX . R. APP . P. 26.2(a)(1). Further,

no motion for extension of time was filed in this Court within fifteen days of the last day allowed

for filing the notice of appeal.




                                                  2
        Jackson has failed to perfect his appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.



                                            Jack Carter
                                            Justice

Date Submitted:       November 24, 2008
Date Decided:         November 25, 2008

Do Not Publish




                                               3